DARDEN, Senior Judge
(concurring in part):
I agree with the majority that the multiplicity and solicitation specifications at issue in this case are not multiplieious. See United States v. Weymouth, 43 MJ 329 (1995); c/ United States v. Foster, 40 MJ 140 (CMA 1994). The conspiracy allegedly occurred on February 20, 1992, while the solicitations allegedly occurred between February 13 and 20, 1992; additionally, save for one named person other than appellant, the conspiracy and the solicitations involved different people.
Under these circumstances, appellant’s only possible argument under Weymouth is that the two offenses are multiplieious as to that single person. Even so, I agree with the Chief Judge that striking that named person from one or the other specification, which would be the logical limit of appellant’s recourse, would serve no useful purpose in light of the remaining named persons.
Accordingly, the issue is not squarely before us whether solicitation and conspiracy are separate as a matter of law so that an accused may be separately charged, convicted, and punished for both crimes under Weymouth when he solicits another person to join him in a crime, which solicitation then promptly is followed by that other person’s agreement to do so and by an act in furtherance of the conspiracy. To whatever extent that the lead opinion might imply an answer to that question, I do not join in it. Instead, a full consideration of that question should await .another case.